 In theMatterofGRUNWALD PLATINGCOMPANY,INC., EMPLOYERandELLSWORTH DABNER, AN INDIVIDUALandAMALGAMATED LOCAL453,UNITEDAUTOWORKERS OFAMERICA,CIO,UNIONCase No. 13-RDD0. Decided April 6, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbefore Morris Slavney, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in the general business of metal plat-ing in Chicago, Illinois.Its work is done mainly for manufacturingcompanies located in the State of Illinois but which are directly en-gaged in interstate commerce.Among the Employer's customers 1are : Dieterich Products Corporation, Chicago Machinery Laboratory,Harrington & King Perforating Company, Stiger Precision Prod-ucts, Inc.Estimates from the above companies indicate that in 1949from 42 percent to 90 percent of the work performed by the Employerfor these companies was performed on products shipped outside theState of Illinois.During the past fiscal year the services performedby the Employer were valued at $375,000.We find that the Employer is engaged in commerce within the mean-ing of the Act.'2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative, as defined in Section 9 (a) ofthe amended Act, of the employees designated in the petition.'The Board has taken jurisdiction of at least two customers of the Employer,namelyBlackstone Manufacturing Company and Duro Metal Products.2 SeeAll Metal Pickling Corporation,85 NLRB 857.Cf.The Efficient Tool&Die Co.,79 NLRB 170.89 NLRB No. 34.239 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.On May 13, 1948, a collective bargaining contract between theEmployer and the Union was executed, operative until May 13, 1949,subject to automatic renewal from year to year unless 60 days' writtennotice of change or termination was given. The Union moves to dis-miss the petition herein, contending that the contract is a bar to thisproceeding.The Employer contends that the contract expired onMay 13, 1949, after proper 60-day notice to change the contract hadbeen given.The Employer's witnesses testified that a letter, dated March 9,1949, was sent by ordinary mail to the Union in which the Employerstated that pursuant to the 60-day notice provision of the contract,changes in the existing contract were desired.An official of theUnion could not recall seeing this letter.On April 26, 1949, the Em-ployer sent a letter to the Federal Mediation and Conciliation Serviceadvising that, pursuant to law, the Employer was giving the Service30 days' notice concerning termination of the contract between theEmployer and the Union.A number of meetings were held between representatives of theEmployer and the Union prior to and after May 13, 1949. The con-tract of May 13, 1948, contained a clause permitting either party atany time to open the contract as to wage changes only, but other mat-ters were discussed at these meetings besides the issue of wages.Atthe May 11, 1949, meeting, the Union submitted certain proposals asfollows :1.Wage negotiations to be held at a later date.2.Piecework system to be eliminated.Company and Union tonegotiate setup on standards and guarantee rates.3.Present contract provisions to remain unchanged.4.Certain Union suggestions to be stated during negotiations tobe tried out by the Company.Apparently the last meeting was held onJune11, 1949, though a meet-'ing may have been held in July 1949.Prior to May 13, 1949, pursuant to the contract, grievances had beensubmitted in writing.The Employer testified that it received nogrievances either orally or in writing after May 13, 1949.The Inter-venor contended that grievances were presented after that date, thoughno evidence was introduced to support the contention.Prior to May13, 1949, the Employer had been checking off dues and making deduc-tions for credit union participation for some of the employees in theUnion.Since a short time after May 13, 1949, the Employer hasneither checked off any dues nor received any authorizations for samenor has the Employer made deductions for credit union participation. GRUNWALD PLATING COMPANY, INC.241The Employer stated at the hearing that it continued to recognize theUnion until it received notice of the filing of the instant petition.The testimony in the record, particularly as to the negotiations be-tween the Employer and the Union in 1949, indicates that the partiesopened the contract of May 13, 1948, and sought to negotiate a newagreement.6The fact that the checkoff and credit union provisionsof the contract of May 13, 1948, were not continued in effect also sup=ports the view that the contract was not automatically renewed. Fur-thermore, neither the pending negotiations nor any understandingbetween the parties-here asserted by the Union but denied by theEmployer-to continue the contract in effect until a new agreement wasreached, could operate as a bar to a rival union's recognition claimor petition filed after the contract's expiration date .4Though thisproceeding involves a decertification petition, the same 5 rules applyas do in certification proceedings.The motion to dismiss is denied.Upon the facts above and from the complete record, we find that nocontract is in force which might serve as a bar to the instant decertifi-cation proceeding.Accordingly, a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees constitute an appropriate unit for pur-poses of collective bargaining, within the meaning of Section 9 (b) ofthe Act : All production and maintenance employees at the Employer'sChicago, Illinois, plant, excluding office and clerical employees, profes-sional employees, guards, and all supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region' in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the date3 SeeIndianapolis Power & LightCo., 76 NLRB 136;Marlin Manufacturing Company,80 NLRB 309.4Pevely Dairy Company,80 NLRB 1683.Cf.Stewartstown FurnitureCo., 75 NLRB344, where it was held that an agreement to continue the contract in force after timelynotice to modify had been given renderedthe contract,at best, one of indefinite duration.' IlidenWarehouse and Forwarding Company,80 NLRB 1587;All-AmericanMetalProducts Company, Inc.,82 NLRB 563;A. & M. Woodcraft, Inc.,85 NLRB 322. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether ornot they desire to be represented, for purposes of collective bargaining,by Amalgamated Local 453, United Auto Workers of America, CIO.